DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-17 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean (US 4893424).
Regarding claim 1, McLean teaches a tissue cassette comprising a box (11) defining an inner cavity; a shield (12) having a transparent plate body, the shield for being applied against a surface of the box; and complementary connectors (refer to figure 1) for the shield to be held against the surface of the box.
Regarding claim 2, a lid (23) operatively connected to the box, the lid opening and closing access to the inner cavity.

Regarding claim 13, the complementary connectors selected from living hinge, snap-fit connections, latches, hinges, clips, catches, interlockings, slidings, grabber and/or grooves. (Refer to Figure 1)
Regarding claim 14, the shield defines a pocket configured to receive a label or tag.  (Refer to Figure 1)
Regarding claim 15, a label or tag to be protected by the shield.  (Refer to Figure 7)
Regarding claim 16, the tag includes an electronic chip for wireless communication.
Regarding claim 17, a box (11) defining an inner cavity; a lid (12) operatively connected to the box, the lid opening and closing access to the inner cavity; retaining fingers projecting from the lid and for being applied against a surface of the box; and complementary connectors (Refer to Figure 1) for the retaining fingers to be held against the surface of the box.
Regarding claim 29, a box (11) defining an inner cavity; a lid (12) operatively connected to the box, the lid (12) opening and closing access to the inner cavity; retaining frame projecting from the lid and for being applied against a surface of the box; and complementary connectors (refer to Figure 1) for the retaining frame to be held against the surface of the box.
Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798